REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the 6th day of January 2009 by and among Pacific Continental Corporation, a Oregon corporation (the “Company”), and the person or entity named on the signature page hereto (the “Investor”). WHEREAS, the Company has issued shares of its common stock to the Investor in connection with the Purchase Agreement; and WHEREAS, the Company has agreed to provide certain registration rights to the Investor. Now, therefore, in consideration of the mutual promises and the covenants as set forth herein, the parties hereto hereby agree as follows: 1.Definitions.Unless the context otherwise requires, the terms defined in this Section 1 shall have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. “Agreement” means this Registration Rights Agreement, as the same may be amended, modified or supplemented in accordance with the terms hereof. “Board” means the Board of Directors of the Company. “Common Stock” means the common stock, no par value per share, of the Company, as constituted on the date hereof, and any capital stock into which such Common Stock may thereafter be changed, and shall also include (i) capital stock of the Company of any other class (regardless of how denominated) issued to the holders of shares of Common Stock upon any reclassification thereof which is not also preferred as to dividends or assets over any other class of stock of the Company and which is not subject to redemption and (ii) shares of common stock of any successor or acquiring corporation received by or distributed to the holders of Common Stock of the Company. “Commission” means the Securities and Exchange Commission or any other governmental body at the time administering the Securities Act. “Company” has the meaning assigned to it in the introductory paragraph of this
